Case 1:19-mj-00644-SMG Document 1-1 Filed 07/17/19 Page 1 of 1 PagelD #: 16

 

Bo ste

Jodo1g uRyIRUOTL /s/ 6107 ‘IT Arne
(au0 yaoyD)
"SUIDNUOD JURITJIUBIS ore AyLIndos JO ‘AJoyes ot[qnd ISIE pue ‘poytuiqns yUOUMdOp [RUTUTTIOB SI STUT. A CQ4Of  — suonR[nsor 10 oyNjeIs JOYIO SULMOT[OJ OU]
Aq 10 ‘(Q)OELE ‘O'S’ TE Aq posnoxa st ooralog —— (*g ‘uoTjoR sty] 0} sored [je uodn poasss Apdurosd oq [[LM 10 ud0q sey JOYS UoTJBOTdde sty jo Adoo yo CW

__ aLva

6102 ‘TT ATM AOIMAO S.MYATO NI GAATAOTY

 

 

 

ADCO? ALVULSPOvVIn ‘sn

6107 ‘TT Arne
MUOA MAN * udyyoog ‘CALVd
“LHN09 AHL

Ad Cae adeO SSHIND GWIVASND 4a LON AVIA ONY
“AO1dAO SMA) GBL NIGAOV 1d GNV Ga IVas Gauaduo

 

~ebazeT 28 Jebreq !Butobuo uot ebTjseaut

[eos Jopun Surly soztioyne
]BY] SISEQ [PSO] JOYIO Jo ‘UOTR[NSOI ‘oINIeIs oy ‘UOHRadde MoU kB Jy (gq

 

 

Tporojuy o1eq

“rospny oyeusiseyy/ospny

~ IPOIOJUT YOY, Ul OsB> JO JoquINNy oyooG
19psQ j.nod 01d & 0} yuunsind yy (y

 

 

Joquiny, y0q

 

“HOTAMHS AO NOLLVOMILYAO AMOLVONVIA

 

2J99YS J9YIOP UO pPd.19}Ud 3q 0} JUDUINIOP JO UOICLIDsSap ayEys ‘S9A J]
f ON SHA -LAAHS LANOO OFTEOd FHL NOdD ALVOIGNI

 

AOS [opsni)[asors URYIBUOL :SSOIPpY [IRI-F

SST Ero ne nil ionatons
oct AN WDOUT

}Seq RZE[g UBLIPeD [LZ :ssouppw

ANCA = S990 SATION “S Psouren Wty

oo TOBOTS UBYIBUOL HOUTEN

fy fod wepugjoq ss yuureid -AG@ GALLINANS

3s 2s 2S 3 BEE SIE IS SIS SS Se oe ofS fe Oe Oe AEE AEE SS IS SIE SIE OIE OIE 2s IE EE aE a

NOSSOVE NWNOAL

-A-

sa}e1g pou)

Se A A A I a

Was H40N0 LNAWNOO"d Wd OL
4HAVAT YOd NOLLVOVTdd¥

 

MYOA MAN FO LIRLLSIG NAALS VA
DYNO) LIRLLSIG SALVIS GALINA
~TIO SAIL) FOL

 

 
